Citation Nr: 1824853	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability. 

2. Entitlement to service connection for a bilateral arm and wrist disability. 

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a back disability. 

5. Entitlement to service connection for a bilateral leg disability, to include varicose veins and blood clots. 

6. Entitlement to service connection for a lung disability, claimed as irregular breathing and hyperextended lungs.

7. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, memory loss, and a sleep disorder. 

8. Entitlement to service connection for a bilateral hip disability. 
 
9. Entitlement to an initial compensable rating for chronic sinusitis. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1987 to November 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of bilateral shoulder disability, bilateral arm and wrist disability, neck disability, bilateral leg disability, and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The competent and probative evidence does not show that the Veteran's back disability is related to service. 
2. The Veteran does not have a current diagnosis of PTSD or any other psychiatric disorder. 

3. The competent and probative evidence does not show that the Veteran's bilateral hip disability is related to service. 

4. The Veteran's sinusitis is not manifested by one or two incapacitating episodes per year requiring prolonged antibiotic treatment, nor is it manifested by three or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, and the Veteran has not undergone surgery. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

2. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

3. The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

4. The criteria for an initial compensable rating for chronic sinusitis have not been met. 38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's attorney argues that the January 2017 VA examinations were generally inadequate for her claimed PTSD, back, and hip disabilities; however, as the examiners thoroughly reviewed the Veteran's file, conducted in-person examinations, and noted the Veteran's statements, the Board finds that the Veteran was not prejudiced in the January 2017 examinations for service connection for PTSD, back, and hip disabilities.  As such, the Board will proceed with consideration of her appeal. 

Legal Criteria and Analysis 
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 318, 321 (2007). 

The Veteran is competent to report symptoms and experiences observable by her senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Back

The Veteran seeks service connection for a back disability. See 11/30/2012, VA 
21-526. 

The Veteran has a current diagnosis for her back disability, that of degenerative disease. See 3/8/2011, VA Examination, at p. 4. 

The Veteran is competent to report symptoms. Jandreau, 492 F.3d at 1372. She reported that she believed that her back pain is related to when a metal sheet fell onto her during service. See 11/30/2016, STR - Medical - Back, at p. 2. The Board finds credible the Veteran's reports concerning her back pain, and her accident in service as it was documented in her service treatment records.  

Further regarding the lay statements as to symptomatology, the Board notes that continuity of symptoms alone can only satisfy the nexus requirement if the claimed disability is a chronic disability under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis (degenerative joint disease) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. §3.309(b) is applicable to the Veteran's claim for service connection for a back disability. However, the record is absent of any competent and probative evidence showing that the Veteran's back disability began within one year after service, or that she has had continuous symptoms. Therefore, nexus evidence is required to establish service connection in this case. In this regard, as a layperson, the Veteran lacks the medical expertise to diagnose such symptoms or to attribute her current diagnosis of degenerative disease to the metal sheet falling on her during service.  As such, the issues of diagnosis and etiology are within the province of medical professionals. In this case, the competent and probative medical evidence weighs against a link between the current diagnosis and the Veteran's service, as discussed below. 

The Veteran underwent a VA examination in March 2011 for her back disability. The examiner opined that her back disability was less likely as not caused by or a result of military service. See 3/8/2011, VA Examination, at p. 5. The examiner noted that the Veteran had back pain complaints after the metal sheet fell on her, but that x-rays of her thoracic and lumbar spine were normal. Id. Additionally, in service, she was diagnosed with mechanical back pain, but that it was improving, and she sought no further treatment for back pain during service. Additionally, her separation examination had no recurrent back pain, and her spinal examination was normal. Id.

The Board finds this examination to be highly probative as the examiner reviewed the Veteran's claims file, her service treatment records, private medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative and gives considerable weight. 

The Board acknowledges the Veteran's belief that her back disability is related to service, in particular, when the metal sheet fell on her. However, the highly probative medical examiner's opinion from the March 2011 VA examination stated that her current back disability was less likely than not related to the metal sheet falling on her during service or her occupation as a welder. Additionally, there is no probative medical evidence that shows that the Veteran's began within one year of exiting service - November 1992. Her private medical records indicate mild degenerative disc disease in 2010. See 12/30/2010, Medical Treatment Record - Non-Government Facility, at p. 66. Additionally, she saw a chiropractor in the early 2000s for back and neck pain. See 5/21/2012, Medical Treatment Record - Non-Government Facility. The Board finds that the evidence weighs against the Veteran's statement regarding the etiology of her back disability, to include the competent medical evidence provided by the 2011 VA examiner.

Therefore, the preponderance of the evidence is against a finding that the Veteran has a back disability that is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Mental Health

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, anxiety, memory loss, and a sleep disorder. See 11/30/2012, 
VA 21-526. 

Service connection for PTSD requires a medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor. 38 C.F.R. §3.304(f); see also 38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). In claims with stressors based on personal assault, evidence from various sources may be used to corroborate the stressor, including evidence of behavioral changes following the claimed assault. 38 C.F.R. §3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011) (stating that medical opinion evidence can be used to corroborate the claimed stressor in personal assault cases).  

The Board finds that the competent and probative medical evidence does not show that the Veteran has an acquired psychiatric disorder, to include PTSD. 

Post-service records contain no evidence of treatment for a chronic psychiatric disorder, nor is there any evidence suggestive of a diagnosed psychiatric disorder by a competent mental health professional.

The Veteran underwent a VA examination in April 2012. The psychologist noted that she did not have a diagnosis of PTSD or any other mental health disorder under the DSM-IV criteria. See 4/2/2012, VA Examination, at p. 2. The psychologist recorded that she was oriented in all spheres, and her attention and concentration, insight and judgment, were intact. Additionally, her memory was intact. Id. at p. 7. Her stressor met Criterion A. Id. at p. 9. She also met criterion B & C, in that she had intense psychological distress from the traumatic event, and efforts to avoid thoughts associated with the trauma. Id. at p. 10. However, she did not meet criterion D as the examiner found no persistent symptoms of increased arousal.  Id. at 11.

In January 2017, the Veteran underwent another VA psychiatric disorder examination. The psychologist stated that although the Veteran meets the DSM-IV and DSM-5 stressor criteria for PTSD related to the Veteran's abuse, she did not meet the PTSD symptom criteria. See 1/23/2017, C&P Examination, at p. 1. Nor did she meet the requirements for any other mental disorder at the present time, or any time since leaving military service. Id. The psychologist noted that her stressor was sufficient to meet Criterion A. Id. at p. 4. The psychologist noted that the Veteran was open, cooperative, pleasant, and answered questions in an elaborative and straightforward manner. Id. at p. 5. The psychologist also recorded that the Veteran had symptoms that did not rise to the level of chronicity, and/or were transient, or are not objectively identified on mental status examinations. Id. The psychologist also explained that the Veteran reported a lack of social interaction with others by her own choice, and that she denied ever having treatment for a mental disorder. Id. at p. 6. 

The Board finds these two examinations to be highly probative. The psychologists interviewed the Veteran, conducted clinical examinations, and reviewed the file to become familiar with relevant facts, to include the Veteran's stressful events and symptoms. Moreover, the opinions were accompanied by clear rationale. For these several reasons, the Board places much weight on these two pieces of competent medical evidence.  

Having reviewed the evidence, the Board finds that service connection is not warranted for any psychiatric disorder to include PTSD. In this case, a stressor has been demonstrated. The psychologists found that the claimed stressor was sufficient to support a diagnosis of PTSD. However, there has been no medical evidence of a diagnosis of PTSD shown in either examination, or any of the other medical evidence. See 38 C.F.R. 3.304, 4.125(a). The examiners, the same licensed clinical psychologist, did not find the criteria for PTSD were met. As noted above, the opinions were based on interviews, clinical examinations, and thorough review of the Veteran's history. This determination is supported by the record, as described above. There is no other evidence in the file showing a clinical diagnosis of PTSD. As a result, an essential element of the claim for PTSD is lacking. 

Therefore, the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability other than PTSD. Because there is also no diagnosis of PTSD, the preponderance of the evidence is against the claim; reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102. 

Bilateral Hip

The Veteran seeks service connection for a bilateral hip strain. See 11/30/2012, VA 21-526. 

The Veteran has a current diagnosis of bilateral hip strain. See 9/7/2012, VA Examination, at p. 1. 

The Veteran also reported painful joints during service, and that she could bruise or bleed easily. See 11/30/2016, STR - Medical - Hips, at p. 36. 

While the Board finds that the first two elements of service connection have been met based on the above evidence, it finds that the evidence weights against a finding that Veteran's bilateral hip strain was incurred in or as a result of her active service. In this regard, the Veteran underwent a VA examination in September 2012. She reported that her hips did not start hurting until around 2006. Id. at p. 2. Additionally, she had not had hip injections or treatment, but had constant tightness. Id. Diagnostic testing also indicated bilateral hips without osseous, joint abnormalities, or fractures. Id. at p. 11. The examiner opined that her bilateral hip strain was less likely as not due to her service. Id. at p. 13. The examiner noted that while she had left hip pain in service, it was diagnosed as contusion. Id. See MedicineNet.com, Contusion, https://www.medicinenet.com/script/main/art.asp?articlekey=2838 (noting that contusion is another name for a bruise and defining it as being caused when blood vessels are damaged or broken as the result of a blow to the skin). Furthermore, there was no chronic or continuous care for her hip disability. Id. The Board finds this examination to be highly probative as the examiner reviewed the Veteran's claims file, her service treatment records, private medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative and the Board assigns considerable weight to it. 

The Board acknowledges the Veteran's belief that her bilateral hip disability is related to service. However, the highly probative medical examiner's opinion from the September 2012 VA examination stated that her current bilateral hip disability was less likely than not related to service. There is no competent medical evidence regarding her hip pain other than her private medical records wherein she complained of hip pain after falling from a horse in October 2010. See 12/30/2010, Medical Treatment Records - Non-Government Facility, at p. 19. The Board finds that the Veteran's statement regarding etiology of her hip is heavily outweighed by the competent medical and other evidence of record.  

Therefore, the preponderance of the evidence is against a finding that the Veteran has a bilateral hip disability that is related to service. As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disability largely remained stable and constant. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by her senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Sinusitis 

The Veteran is service-connected for sinusitis and assigned a noncompensable rating under Diagnostic Code 6513. 38 C.F.R. § 4.97.

Diagnostic Code 6513 directs the rater to the General Rating Formula for Sinusitis. The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only. 

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

The Board has reviewed the record and finds that the criteria for a compensable rating have not been met. 

The Veteran's medical records do not indicate that she had incapacitating sinus episodes, or that she had three to six non-incapacitating episodes per year. She reported sinus congestion in June 2010. See 12/30/2010, Medical Treatment Record - Non-Government Facility, at p. 24, 56. Her records also showed that her sinuses were clear, and there was not acute sinus disease, but there was recurrent sinusitis. Id. at p. 56-57.

The Veteran underwent a VA examination in March 2011. In the examination, she reported that her last sinus infection was in the fall of 2010. See 3/8/2011, VA Examination, at p. 2. Additionally, her medical records indicated that she had recurrent sinus infections. Id. During this examination, it was recorded that she had a history of non-incapacitating episodes that would last 7 to 14 days, but that she would only have two such episodes per year. Id. 

In January 2017, the Veteran underwent another VA examination. In the examination, the Veteran stated that she did not remember the last time that she had a sinus infection. See 1/26/2017, C&P Examination, at p. 1. It was also recorded that she has not had any incapacitating or non-incapacitating episodes of sinusitis in the past 12 months, and that she has had no sinus related surgery, or loss of part of her nose. Id. at p. 2, 3. She reports that when she does have a sinus infection that she has pain above and below her eye with congestion. Id. at p. 1. The Veteran did not have any current signs or symptoms related to chronic sinusitis. Id. at p. 2. 

The Board finds these examination reports to be highly probative as the examiners reviewed the Veteran's claims file, her service treatment records, private medical records, and conducted in-person examinations. Moreover, they were accompanied by a clear rationale. For these reasons, the Board places much weight on them.

The Board finds that the competent and probative medical and lay evidence does not warrant a compensable rating. In this regard, the Veteran has reported in 2017 that she does not remember her last sinus infection. Her medical treatment records indicate that the most non-incapacitating sinus episodes she had within a 12-month period was two. She has not had incapacitating episodes. In sum, the evidence does not show a disability picture with incapacitating episodes or three or more non-incapacitating episodes to warrant a compensable rating. See 38 C.F.R. §4.97, 
DC 6513. 


ORDER

Service connection for a back disability is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, memory loss, and a sleep disorder is denied. 

Service connection for a bilateral hip disability is denied. 

A compensable initial rating for chronic sinusitis is denied. 


REMAND

The Veteran's attorney alleges that the January 2017 VA examinations are inadequate as the examiner did not account for the Veteran's lay statements. Additionally, the examiner did not comply with the Board's prior remand directives. As such, the Board finds that further development is warranted. 

Shoulder, Wrist and Arm, Neck Disabilities

The Veteran contends that her shoulder and neck disabilities are related to her time in service wherein she was a welder. The Board notes that while the January 2017 VA examination accounted for incidents in service, the examiner did not address prior remand directives concerning the Veteran's contentions about the relationship between her military occupational specialty as a welder and the effect it could have on her neck, shoulders, and wrists. See 1/26/2017, C&P Examination - Opinions, at p. 3. 

Bilateral Leg  

The Veteran has a diagnosis of varicose veins in her legs. See 12/20/2010, Medical Treatment Record - Non-Government Facility, at p. 50. Additionally, she reported cramps in her legs while in service. See 11/30/2016, STR-Medical, at p. 46. 

The Veteran has not been scheduled for a VA examination to determine the nature and etiology of her bilateral leg disability. The Board finds that a VA examination is warranted as such would be useful for a full and fair adjudication of this issue as the Veteran has a current diagnosis of varicose veins. Indeed, VA has not obtained a medical opinion as to whether the Veteran's varicose veins was incurred in or is otherwise related to service, and the Board finds such would be useful to adjudicate this issue.  

Lung

The January 2017 VA examination did not comply with prior Board remand directives - discuss the Veteran's medical articles concerning welding and lung problems. See 9/30/2016, BVA Decision, at p. 20-21.

As discussed above, the Board finds that the January 2017 examinations regarding the Veteran's neck, bilateral shoulder, bilateral wrist and arm, and lung disabilities are inadequate, as they did not substantially comply with the Board's prior remand directives. As such, further development is warranted. See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify and obtain any private medical treatment records and furnish appropriate authorization for the release of the medical records. Additionally, obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow her an opportunity to provide the missing records.  

2. After associating any records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of her neck, bilateral shoulder, bilateral arm and wrist, bilateral leg, and lung disabilities. The examiner should review the claims file to become familiar with the pertinent medical history of the Veteran. The examiner must discuss the Veteran's military occupational specialty as a welder and the relationship it would have on her neck and shoulders. 

The examiner should address the following:

a) Is the Veteran's neck disability, as least as likely as not (50 percent or greater) related to an event, disease, or injury in service? 

b) Is the Veteran's bilateral shoulder disability, as least as likely as not (50 percent or greater) related to an event, disease, or injury in service? 

i) If the answer to question b) above is no, then, is it at least as likely as not (50 percent or greater) that her bilateral shoulder disability is either 1) proximately due to or 2) aggravated by the Veteran's service-connected disabilities?

c) Is the Veteran's bilateral wrist and arm disability, as least as likely as not (50 percent or greater) related to an event, disease, or injury in service? 

ii) If the answer to question c) above is no, then, is it at least as likely as not (50 percent or greater) that her bilateral wrist and arm disability is either 1) proximately due to or 2) aggravated by the Veteran's service-connected disabilities?

d) Is the Veteran's bilateral leg disability, as least as likely as not (50 percent or greater) related to an event, disease, or injury in service? 

iii) If the answer to question d) above is no, then, is it at least as likely as not (50 percent or greater) that her bilateral leg disability is either 1) proximately due to or 
2) aggravated by the Veteran's service-connected disabilities, to include due to any medications taken to treat such disabilities?

3) Is the Veteran's lung disability, as least as likely as not (50 percent or greater) related to an event, disease, or injury in service? 

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability. 

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation. 
The examiner is to provide a comprehensive medical rationale for any opinion offered. In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence. Rather, the examiner should consider the extent to which there is a medical nexus. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. Additionally, please consider and note the Veteran's lay statements and any and all submitted articles related to her time as a welder.

4. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


